Citation Nr: 0517957	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.  Thereafter, he served in the U.S. Army 
National Guard, with various periods of active duty for 
training, until October 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.


FINDING OF FACT

Diabetes mellitus was not present during active service, 
manifested within one year of the veteran's discharge from 
service, nor is it etiologically related to active service, 
active duty for training or service-connected disability.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
active service or active duty for training, and the 
incurrence or aggravation of diabetes mellitus during active 
service may not be presumed.  38 U.S.C.A. §§ 101, 106, 1110, 
1112, 1131, 1137; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2004).

2.  Diabetes mellitus is not proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a January 2003 letter from 
the Board, and letters dated in January and September from 
the Appeals Management Center, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  He also had an informal conference at the RO 
with a Decision Review Officer.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for 
service connection for diabetes mellitus following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decision would have been different had the claim not 
been previously adjudicated.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

Service medical records show no finding or diagnosis of 
diabetes mellitus during active duty.  According to the 
October 1982 enlistment exam report, the veteran weighed 197 
pounds.  In September 1990 the veteran weighed 281 pounds.  
The veteran injured his left knee in July 1996, during a 
period of active duty for training.  According to a July 1997 
separation exam report, the veteran was diagnosed with 
diabetes mellitus in November 1996.  In July 1997 the veteran 
weighed 324 pounds.

Service personnel records show that the veteran had 74 days 
of active duty for training from October 1989 to September 
1993 and that he had 45 days of active duty for training from 
October 1993 to October 1996.  

A December 1997 letter from S.C. Fabry, M.D., states that 
there is a known association between obesity and insulin 
resistance and diabetes.  Dr. Fabry opined that the veteran's 
diabetes, "may be due to Insulin resistance as a result of 
weight gain since his knee surgery."

A February 1998 VA exam report notes that the veteran 
reportedly gained 60 to 70 pounds between July and November 
1996.  While receiving treatment for his knee, he was 
diagnosed with diabetes.  There is no family history of 
diabetes.  The diagnoses were diabetes mellitus on oral 
hypoglycemic agents and obesity.

The report of an October 2004 VA exam notes that three months 
after the veteran's knee surgery he gained 20 to 70 pounds 
and was diagnosed with diabetes mellitus.  At the time of the 
exam the veteran weighed 300 pounds.  The examiner opined 
that it is at least as likely as not that the diabetes 
mellitus is related to the in-service knee injury.  The 
examiner reasoned that the diagnosis of diabetes mellitus 
occurred about three months after the knee surgery and 
"could be the result of the weight gain which subsequently 
could give insulin resistance and relative insulin 
deficiency."

A December 2004 addendum to the October 2004 VA exam report 
notes that after consulting with a VA physician who examined 
the veteran's knee and reading the medical records, the 
examiner concluded that the veteran did not have any major 
knee injury that made him completely immobile.  The examiner 
further stated, "it is less likely than not that his 
diabetes mellitus was related to the knee injury."  The 
veteran claimed that he was unable to walk and put on about 
40 pounds of weight and was eventually diagnosed with 
diabetes mellitus.  However, after reviewing the notes after 
the knee injury, the examiner stated that the veteran could 
walk for about 45 minutes even though his mobility was 
limited.  The veteran weighed 197 pounds in 1982, 281 pounds 
in 1990, 310 pounds in February 1997, and 300 pounds in 
October 2004.  The examiner also stated that it is less 
likely than not that the knee injury aggravated the diabetes 
mellitus.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303. 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence shows that the veteran's diabetes 
mellitus was initially diagnosed in November 1996, which was 
more than one year after his period of active duty and was 
not during a period of active duty for training.  There is no 
indication in the medical evidence that this disability was 
incurred or aggravated during active duty or active duty for 
training.  In fact, the veteran is not contending that 
service connection is warranted on a direct or presumptive 
basis.

The veteran is contending that service connection is in order 
because the disability is proximately due to his service-
connected left knee disability.

There is a December 1997 private medical opinion stating that 
there may be a relationship between the veteran's diabetes 
mellitus and his weight gain following his knee surgery.  
This medical opinion is speculative in nature.  The Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In addition, although the October 2004 VA examiner initially 
opined that it is at least as likely as not that the diabetes 
mellitus is related to the in-service knee injury, after 
consulting with the VA physician who examined the veteran's 
left knee, the examiner changed his opinion to state that 
based upon the veteran's weight history and medical records 
stating that the veteran was not rendered immobile from the 
knee surgery, it is less likely than not that the diabetes 
mellitus is related to the knee injury.  Thus, the more 
informed opinion of the October 2004 examiner is against the 
claim.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


